DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of #16/274149 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 17-35 are  allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Effernelli et al (US 2019/0009334 A1) in view of Yoo et al (US 8,888,480 A1), fails to teach either alone or in combination a plant comprising: wherein the at least one module is further moveable inside the at least one apparatus in a first direction and a second direction to move into and out of a plurality of different module positions within the at least one apparatus, wherein the first direction and the second direction differ from the tunnel transport direction, and wherein the plurality of different module positions within the at least one apparatus comprises one or more buffer positions and one or more work positions. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0053288 A1 (pertains to plant for additively manufacturing of three-dimensional objects) including build module, US 2017/0113406 A1 (three-dimensional printing apparatus and three-dimensional printing method) but fails to cure the deficiency of the above prior art. Similarly, US 2019/0351613 A1 pertains to modular additive manufacturing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743